EXHIBIT 10.2


AMENDED AND RESTATED FINANCIAL SERVICES AGREEMENT
 
This Restated Financial Services Agreement (this “Agreement”) is made as of
March 1, 2010 by and between Savoy Energy Corporation (the “Company”), Excelsus
Capital Partners, LLC (“Partners”) (each a “Party” and collectively referred to
hereafter as the “Parties”).


WITNESSETH:


WHEREAS, the Company has previously entered into Financial Services Agreements
with Partners dated as of November 19, 2009 and January 20, 2010 (collectively,
the “Prior Agreements”) whereby Partners agreed to serve as the Company’s
corporate finance and strategic advisor on the terms and for the services
specified in the Prior Agreements;
 
WHEREAS, the Parties now recognize that the scope of services provided and to be
provided by Partners under the terms of the Prior Agreements is greater that the
Parties anticipated at the time the Company entered into the Prior Agreements
and that it is fair and appropriate for Partners to be paid compensation in
addition to the consideration which was stated in the Prior Agreements;
 
WHEREAS, the Parties intend by this Agreement to restate the terms of the Prior
Agreements and to proceed forward based upon the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:
 
1.              Definitions.  Unless otherwise defined in this Agreement, terms
appearing in initial capitalized form shall have the meaning ascribed to such
terms in this.
 
2.              Services.  The Services, which Partners shall provide under this
Agreement, shall include the following:
 
(a)           Partners will familiarize itself to the extent it deems
appropriate with the business, operations, financial condition and prospects of
the Company;
 
(b)           Partners will work with the Company to develop and implement
strategies with respect to the restructuring of certain of its financial
obligations;
 
(c)           Partners will work with the Company to develop a strategic plan to
access additional capital and finance in the most efficient manner possible;
 
(d)           Partners will identify potential investors which might have an
interest in evaluating participation in various contemplated financing
transactions; and
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Partners will assist the Company in preparing and analyzing a
broad range of Strategic Options.
 
Partners is not a licensed broker-dealer.  Under no circumstances will Partners
engage in any activities which would require licensure as a broker-dealer or
otherwise.
 
3.             Term and Termination. The term of this engagement shall be for a
period commencing with the date of this Agreement and ending twelve (12) months
from the date hereof and may only be extended upon the mutual written agreement
of the Parties.
 
4.             Consideration.  In consideration for Partners providing the
services set forth in Section 2 above, the Company has previously issued
2,000,000 shares of the Common Stock to Partners and coincident with the
execution of this Agreement will issue another 2,000,000 shares of the Company’s
Common Stock to Partners (the aggregate number of shares issued to Partners in
connection with this Financial Services Agreement being 4,000,000 shares) (the
“Partners’ Shares”).  The Partners’ Shares shall be deemed to be fully earned
upon receipt.
 
Under no circumstances shall the shares issued to Partners hereunder equal or
exceed five per cent (5%) to the total then issued and outstanding shares of
Common Stock of the Company.  For all purposes, the Partners’ Shares issued
pursuant to this Agreement shall be deemed to have an aggregate initial value of
$140,000.00.
 
5.             Non-Exclusive Relationship.  The services of Partners shall be
rendered on a non-exclusive basis.
 
6.             Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly delivered four
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent for next
business day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:
 
If to Partners:
 
Excelsus Capital Partners LLC
53 W Palisade Ave (PH-2)
Englewood, NJ 07631
 
If to the Company:
 
Savoy Energy Corporation
11200 Westheimer
Suite 200
Houston, TX 77042
 
 
 

--------------------------------------------------------------------------------

 
 
Attn:  Arthur Bertagnolli
 
Copy to:
 
Law Offices of Robert Diener
122 Ocean Park Boulevard
Suite 307
Santa Monica, California 90405
Facsimile: (310) 362-8887
Attention: Robert Diener
 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.
 
7.             Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, with respect to the
subject matter hereof.
 
(b)           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other party.
 
(c)           Counterparts and Facsimile Signature.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature.
 
(d)           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New Jersey without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New Jersey or any other jurisdiction) that would cause the application of
laws of any jurisdictions other than those of the State of New Jersey.  The
Parties hereby consent to the exclusive jurisdiction of the courts of the State
of New Jersey and the United States District Court for the District of New
Jersey for all disputes arising under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Amendments and Waivers.  The Parties may mutually amend any
provision of this Agreement at any time during the term of this Agreement prior
to the termination of this Agreement.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties.  No waiver of any right or remedy hereunder shall be valid unless the
same shall be in writing and signed by the party giving such waiver.  No waiver
by any party with respect to any default, misrepresentation or breach of
warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.
 
(g)           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
(h)           Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.  Any reference
to any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.
 
(i)           Remedies. Partners shall be entitled to enforce its rights under
this Agreement specifically to recover damages by reason of any breach of any
provision or term of this Agreement and to exercise all other rights existing in
its favor.  In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys fees.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.
 
Excelsus Capital Partners, LLC
Savoy Energy Corporation
           
By:_____________________
By:____________________________
Name:
Name: Arthur Bertagnolli
Title: Principal
Title: President

 
 
 

--------------------------------------------------------------------------------

 
 